                                                            JS-6


           UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA


LINCOLN BENEFIT LIFE
COMPANY,                         CV 18-8183 DSF-E
      Plaintiff,
                                 JUDGMENT
               v.

ISEL BROWN,
       Defendant.



  The Court having granted a motion for default judgment,

   IT IS ORDERED AND ADJUDGED that Judgment is entered
in favor of Plaintiff against Defendant in the amount of
$305,820.23, (monetary damages of $243,507.42 plus prejudgment
interest of $62,312.81) and that Plaintiff recover costs of suit
pursuant to a bill of costs filed in accordance with 28 U.S.C.
§ 1920.



Date: January 28, 2019          ___
                                  _______________
                                                ____________
                                ___________________________
                                Dale S
                                     S. Fischer
                                United States District Judge
